Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 	Claims 1-19 and 29-30 are pending in this application.  
The restriction requirement of record and Applicant's election with traverse of the invention of Group I and a polyalkylene oxide block copolymer as the elected species of a non-ionic surfactant in the reply filed on 11/15/2019 are noted again.  
Claims 8-19 and 29-30 are withdrawn from further consideration as being drawn to nonelected invention groups II and III.  Further, claims 4 and 6 are withdrawn from further consideration as being drawn to a nonelected non-ionic surfactant species.  
Claims 1-3, 5 and 7 will be examined here to the extent that they read on the elected subject matter. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modak et al. (US 2010/0305211).  
Modak et al. explicitly disclose the following antimicrobial aqueous soap composition (page 7, paragraph 63):
  
    PNG
    media_image1.png
    455
    622
    media_image1.png
    Greyscale

It is noted that Polyox WSR 301 is a polyethyleneoxide having a molecular weight of 4 x 106 g/mole, and Pluronic F-87 is a polyoxyethylene/ polyoxypropylene block copolymer1.  The ratio of Pluronic F-87 to Polyox WSR 301 is 66.7.  

Independent claim 1 recites a “coverage” feature:
wherein when said adjuvant composition is diluted with water to form said aqueous spray formulation, said aqueous spray formulation has a coverage from spray of at least 100 when a spray having VMD of 200 micrometer is used.    

This feature, while clear enough to be understood, is broad enough to encompass Modak’s composition. There are numerous factors that determine how much coverage is obtained, such as for example the volume sprayed, duration of the spraying, distance between the plant and spray nozzle, spray nozzle technology, pressure on the nozzle, time between the spraying and taking of the photograph under UV lamp using a CCD camera.2  None of these parameters are defined in the claims, so Modak’s composition would readily meet this claim limitation in multiple ways, such as by increasing the volume of the aqueous spray formulation that is sprayed to a given sprayed substrate, by increasing or decreasing the distance between the sprayed substrate and the spray nozzle, and by selecting a suitable spray nozzle that can increase coverage at an appropriate pressure range.  
The ratio feature of claim 7 can be interpreted as “at least 0.2.”  

The claims are thereby anticipated.
Applicant’s arguments in the response filed on 1/5/2021 have been given due consideration but they were deemed unpersuasive.  
Applicant argues that Modak’s composition includes octoxyglycerin and at least one antimicrobial agent, which are “specifically excluded by the presently claimed invention, which is directed to compositions that consist essentially of a polyethylene oxide … and a non-ionic surfactant” (emphasis added).  The Examiner cannot agree.  Applicant has a mistaken understanding of the amendatory phrase, “consisting essentially of.”  The phrase “consisting essentially of” limits the scope of a claim to the specified materials “and those that do not materially affect the basic and novel characteristics of the claimed invention.”  MPEP 2111.03, citing In re Herz, 190 USPQ 461,463 (CCPA 1976) (emphasis in original).  However, Applicant’s own specification discloses in paragraph [0118] of the published application that “suitable additives for all aspects of the present invention are a (an)ionic surfactant, a viscosity modifier, a stabilizer, a low odor paraffin solvent, an antifoam agent, a dye, a wetting agent, a dispersant, a disintegrant, a binder, a filler, a anti-caking agent[,] a preservative and one or more combinations thereof (emphases added).  Clearly, Modak’s Sensiva SC50 (octoxyglycerin, a preservative) and chlorhexidine digluconate (antimicrobial) would provide preservative and/or stabilizer functionality, and Applicant’s specification supports the Examiner’s position that 
For these reasons, Applicant’s arguments are found unpersuasive and this ground of rejection must be maintained.   
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/043699.
WO 2013/043699 discloses a “Sample 8,” which discloses the following components (paragraph 115 in view of Table A on page 32):
                 
    PNG
    media_image2.png
    301
    308
    media_image2.png
    Greyscale

	The “Window Cleaner A” contains the components as shown in Table A:

    PNG
    media_image3.png
    406
    462
    media_image3.png
    Greyscale

	Polyox WSR 301 is polyethylene oxide having a molecular weight of 4 x 106 g/mole (paragraph 102).  EO/PO block copolymer can be present up to 5 wt% in Table A, so the final amount in Sample 8 can be up to about 4.99 g.  
	WO 2013/043699 does not explicitly disclose Sample 8 as an adjuvant composition for an aqueous formulation suitable for agricultural use, but there is no reason why Sample 8 could not be used in agriculture, so this claim feature is deemed sufficiently met.  
Furthermore, the sprayable composition of WO 2013/043699 “can be used in any environment where it is desirable to have larger droplet sizes dispensed from a transient trigger sprayer” (paragraph 12).  The sprayable composition of WO 2013/043699 can be used in pest elimination applications, food and beverage applications, cleaning in place operations, general purpose cleaning, surface cleaning, glass window cleaning, industrial cleaning, and antimicrobial cleaning (id.).  
	During examination, pending claims must be given their broadest reasonable interpretation consistent with the specification.  The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term unless the term has been given a special definition in the specification, and the meaning must be consistent with the use of the claim term in the specification.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.  MPEP 2111, 2111.01.    
	In the present case, an aqueous spray formulation “for agricultural use” is given its broadest reasonable interpretation consistent with the specification, the ordinary and customary meaning, and the interpretation that those skilled in the art would reach.  
	No special definition of “for agricultural use”  
	The specification does not provide a special definition of “for agricultural use.”  The specification discusses “agricultural industry” as including control of various types of problems or pests to promote the growth of plants (page 1, lines 9-12).  Pests are defined to include small animals such as field mice, weeds, and insects (page 1, lines 12-13).  Pesticides are disclosed as being within the scope of Applicant’s invention (page 1, lines 20-22), including insecticide, fungicide, nematicide, molluscicide, and miticide (page 4, last paragraph).  However, there is no special definition that sets forth what is included and what is excluded by the claim term “for agricultural use.” 
	Ordinary and customary meaning of “for agricultural use”
	Webster’s Dictionary3 defines “agriculture” and “agricultural” as follows:


Definition
agriculture
the science or art of cultivating the soil, producing crops, and raising livestock and in varying degrees the preparation of these products for man’s use and their disposal (as by marketing): farming.

agricultural 
of, relating to, used in, or concerned with agriculture.  


	Thus, the ordinary and customary meaning of “for agricultural use” is quite broad, as it is related or concerned with not only cultivating the soil, producing crops, raising livestock, but also preparation of these products and their marketing and various other related endeavors.  The scope of such use would include sanitation compositions and cleaning compositions that can clean surfaces such as Sample 8 of WO 2013/043699.  
Consistency with the specification and interpretation that those skilled in the art would reach

As discussed above, the specification fails to provide a special definition of “for agricultural use,” but the specification does make it clear that “for agricultural use” includes controlling field mice, fungus, insects, nematodes, and mites.  In the absence of a special definition, the skilled person in the art would interpret “for agricultural use” as including sanitation and cleaning of surfaces involved in agriculture and marketing of agricultural products, which would render Sample 8 of WO 2013/043699 readable on the instant claims.  This broadest reasonable interpretation is consistent with the specification because, for example, controlling field mice or fungus is related to sanitation and cleaning.  



Independent claim 1 further recites a “coverage” feature:
wherein when said adjuvant composition is diluted with water to form said aqueous spray formulation, said aqueous spray formulation has a coverage from spray of at least 100 when a spray having VMD of 200 micrometer is used.    

This feature, while clear enough to be understood, is broad enough to encompass Sample 8 of WO 2013/043699.  There are numerous factors that determine how much coverage is obtained, such as for example the volume sprayed, duration of the spraying, distance between the plant and spray nozzle, spray nozzle technology, pressure on the nozzle, the time between the spraying and taking of the photograph under UV lamp using a CCD camera.4  None of these parameters are defined in the claims, so said Sample 8 of WO 2013/043699 would readily meet this claim limitation in multiple ways, such as by increasing the volume of the aqueous spray formulation that is sprayed to a given sprayed substrate, by increasing or decreasing the distance between the sprayed substrate and the spray nozzle, and by selecting a suitable spray nozzle that can increase coverage at an appropriate pressure range.  
	To the extent that Applicant might seek to rely on the specification data to traverse this ground of rejection, it is noted that much of the data could not be sufficiently evaluated because the surfactant “Synperonic®” does not fully disclose what it is.  “Synperonic®” is simply a trademark that designates the source of the substance that could be for a family of surfactants that go by that trademark, which could change in chemistry or type, depending on the business needs of the company that owns the trademark.  Many surfactant families go by one trademark but with different full names that cover numerous different surfactants with substantially different chemistries.  
	Even if it could be argued that the Synperonic® product as disclosed in specification Examples 3-7 were described with enough detail to evaluate the data (which it does not), the data would be limited to that specific Synperonic® product because it has not been established that all other non-ionic surfactants within the scope of the claims would provide similar results.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
	Additionally, it is well settled that comparisons to establish superior and unexpected results must be made with the closest prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991); In re Reuter, 210 USPQ 249, 257 (CCPA 1981).  In the present case, the closest prior art is not SDS, Zipper®, or AOT as tested in specification Examples 3-7 but the EO/PO copolymers as disclosed in Sample 8 of WO 2013/043699.  WO 2013/043699 discloses preferable median droplet size of about 150 microns or greater, 200 microns or greater (paragraph 21, 70), and 0.5% droplets having a droplet size below 11 microns, thus reducing mist or drift (paragraph 71).  Thus, one having ordinary skill in the art would have expected improved coverage due to the droplet size and anti-mist characteristics of the composition taught by WO 2013/043699, and Applicant’s specification data fails to evidence unexpected result compared against such expected improved coverage of the closest prior art.  Put another away, Applicant has failed to compare the invention to the closest prior art “for agricultural use” in its broadest reasonable interpretation, and the specification data cannot be deemed evidence of unexpected result compared to the closest prior art.  
	Applicant has previously argued that the data in the specification show that the SDS has a lower rain fastness than Synperonic® and Triton®, and so “there is a clear advantage shown of the surfactants covered in the claims, compared to the other surfactants disclosed in the specification, being an improved rain fastness.”  The Examiner cannot agree.  First, it must be noted that there is no specification data relevant to aqueous spray formulation having a VMD of 200 micrometer, as currently claimed.  Second, rain fastness is not required by the claims, so even if the rain fastness data of Examples 3-7 could be argued as truly unexpected, such data would not be commensurate in scope with that of the claimed invention that reads on “agricultural use” wherein rain fastness is not relevant.  Third, such evidence is not commensurate in scope with that of the claimed invention for another reason – the tested Synperonic® and Triton® were not specifically identified and it has not been established that the data from Examples 3-7 with those unidentified surfactants could be extrapolated to other non-ionic surfactants of numerous divergent chemical and surfactant characteristics encompassed by the claimed invention.  
	Additionally, it is noted that specification page 33 shows Example 9c as having the best result, but 9c is SDS, an anionic surfactant that does not read on claim 1.  So the specification data, besides having the problem of failing to exactly identify the tested Synperonic® surfactant, fails to also show superior results for the claimed surfactants over surfactants which are not specifically claimed.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited reference.  
Applicant’s arguments in the response filed on 1/5/2021 have been given due consideration but they were deemed unpersuasive.
Applicant argues that the amendatory phrase “consisting essentially of” excludes many of the ingredients disclosed in “Window Cleaner A” of WO 2013/043699.  The Examiner’s earlier discussion of “consisting essentially of” is incorporated herein by reference.  Applicant’s own specification discloses in paragraph [0118] of the published application that “suitable additives for all aspects of the present invention are a (an)ionic surfactant, a viscosity modifier, a stabilizer, a low odor paraffin solvent, an antifoam agent, a dye, a wetting agent, a dispersant, a disintegrant, a binder, a filler, a anti-caking agent[,] a preservative and one or more combinations thereof (emphases added).  Additionally, Applicant’s specification discloses in paragraph [0097] that solvents can be added.  WO 2013/043699 discloses sodium polycarboxylate as a dispersant (paragraph 44), propylene glycol as a solvent (paragraph 50), and aminocarboxylate as a chelant (paragraph 45), which is a stabilizer (paragraph 17).  Therefore, Applicant’s specification supports the Examiner’s position that the ingredients utilized in the cited prior art do not materially affect the basic and novel characteristics of the claimed invention because Applicant’s specification acknowledges that such ingredients are suitable additives for all aspects of the present invention.  
	For the foregoing reasons, Applicant’s arguments are found unpersuasive and this ground of rejection must be maintained.   
	In summary, all claims under examination are rejected.  No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For Polyox WSR 301, see WO 2013/043699 cited and discussed below.  For Pluronic F-87, see US 3,960,745, column 2, lines 8-32.  Note, this is not reliance on a secondary reference(s) for an anticipation rejection but evidence that the Examiner’s interpretation of the anticipatory prior art disclosure is correct.  
        2 See specification page 23, lines 12-23.  
        3 Non-Patent Document “U” cited in the Office action of 10/5/2020.  
        4 See specification page 23, lines 12-23.